Title: To James Madison from Thomas Jefferson, 17 September 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 17. 1802.
I recieved yesterday your’s of the 15th. In the hope of seeing you here tomorrow I return no papers. I will pray you not to fail in your visit. I have recd a letter from mr. R. Smith disapproving of the countermand of the John Adams for reasons detailed; & one from mr. Gallatin disapproving of the original order for her sailing. (He had not then, Sep. 9. heard of the countermand.) The vessel now awaits our decision, which I have delayed till the next post, in order to consult with you on the subject. This renders it interesting that you should preserve your purpose of coming tomorrow, when I shall be happy to recieve your’s & Dr. Thornton’s families & friends. Bp. Madison is gone. Colo. Monroe was to go off yesterday; but I have not heard whether his family is gone or not. If not, he will be back on Tuesday. But I rather expect they are gone. Dr. Bache has broken up housekeeping, ready for his departure. Accept my affectionate salutations.
Th: Jefferson.
 

   
   FC (DLC: Jefferson Papers).



   
   For Jefferson’s order, see his letter to JM, 6 Sept. 1802, and n. 2. Smith replied on 14 Sept. that, since the crew of the John Adams had already been engaged and advanced two months’ pay, and a short delay might bring more certain news about the intentions of the emperor of Morocco, he was taking “the liberty to suspend the execution of your Orders until I Shall have the satisfaction of being favored with another letter expressing your determination” (DLC: Jefferson Papers).



   
   Gallatin thought that not only was sending an additional frigate unnecessary but “the appropriations for that object were exhausted” (Gallatin to Jefferson, 9 Sept. 1802 [ibid.]).



   
   For William Bache’s appointment as director of the Marine Hospital at New Orleans, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:70 n. 1.


